               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION

In re: Seizure of $100,622.44 in
U.S. Currency

Darius Khoshnevis,                     Case 19-mc-51236

                       Movant,         Judith E. Levy
                                       United States District Judge
v.
                                       Mag. Judge R. Steven Whalen
United States of America,

                     Respondent.
________________________________/

      OPINION AND ORDER DECLINING TO EXERCISE
     EQUITABLE JURISDICTION AND DISMISSING CASE

     This is a suit for the return of seized property. Respondent United

States of America is currently in possession of over $100,000 of U.S.

currency seized from Movant Darius Khoshnevis. Khoshnevis filed this

complaint seeking to invoke the Court’s equitable jurisdiction and the

return of funds. Because criminal proceedings against Khoshnevis are

now ongoing, this action is more appropriately brought in his criminal

case. Khoshnevis has an adequate remedy at law, and the Court declines

to exercise its equitable jurisdiction here. The case is dismissed without

prejudice.
     I. Background

     On or around October 31, 2018, the Drug Enforcement

Administration (DEA) seized at least $100,622.44 in U.S. currency from

Movant Darius Khoshnevis—$4,300 from Khoshnevis’ residence on

Allspice Drive and $96,322.44 from two of Khoshnevis’ bank accounts.

(ECF No. 4, PageID.53.)

     The Civil Asset Forfeiture Reform Act of 2000 outlines the parties’

rights and responsibilities with respect to the seized currency. Pub. L.

106–185, 114 Stat. 202 (2000). For almost a year, events proceeded as set

forth by statute. Pursuant to 18 U.S.C. § 983(a)(1)(A)(i), the DEA

provided Khoshnevis with a Notice of Seizure to Khoshnevis for the funds

on December 18 (bank accounts) and December 21, 2018 (Allspice

residence). (ECF No. 4, PageID.53; ECF No.4-2.) Pursuant to 18 U.S.C. §

983(a)(2), Khoshnevis filed a Claim of Interest for the funds on January

16, 2019. On each of April 2, 2019, June 13, 2019, and July 11, 2019, the

parties agreed, pursuant to 18 U.S.C. § 983(a)(3)(A), to extend the

Government’s deadline to either file a complaint for forfeiture pursuant

to 18 U.S.C. § 983(a)(3)(B) or return the property. (ECF No. 4,

PageID.54.) The Government’s last deadline was August 9, 2019. Id.

                                   2
     The Government took no action with respect to forfeiture on or

before its August 9 deadline. On August 27, 2019, Khoshnevis filed a Rule

41(g) Initiating Motion for the Immediate Return of the $100,622.44.

(ECF No. 1). Khoshnevis failed to serve the United States. After

discussion between the Court and the parties, Khoshnevis filed a

Complaint for Equitable Relief and Amended Motion for Return of

Property on October 10, 2019. (ECF Nos. 3, 4.)

     On November 26, 2019, a grand jury indicted Khoshnevis for

conspiracy and manufacture of, possession of, and possession with intent

to distribute a controlled substance under 21 U.S.C. §§ 841 and 846.

United States v. Khoshnevis, No. 19-20778 (E.D. Mich. Nov. 26, 2019),

ECF No. 1. The indictment includes forfeiture allegations under 21

U.S.C. §§ 853 and 2461(c). (Id. at PageID.5.) On December 4, 2019, the

Government filed in Khoshnevis’ criminal case a Notice of First

Forfeiture Bill of Particulars that includes all of the seized currency. Id.

at ECF No. 5.

     II. Legal Standard

     Federal Rule of Criminal Procedure Rule 41(g) provides that “a

person aggrieved by an unlawful search and seizure of property or by the


                                     3
deprivation of property may move for the property’s return.” When there

are no criminal proceedings against the movant, a court may exercise its

civil equitable jurisdiction over a Rule 41(g) motion. See United States v.

Search of Music City Mktg., Inc., 212 F.3d 920, 923 (6th Cir. 2000). Civil

equitable jurisdiction is discretionary; a court should exercise it only with

“caution and restraint.” $8,050.00 in U.S. Currency v. United States, 307

F. Supp. 2d 922, 925 (N.D. Ohio 2004) (citing Floyd v. United States, 860

F.2d 999 (10th Cir. 1988)). Four factors guide the analysis of whether

equity demands the Court exercise jurisdiction:

     (1) whether the Government displayed a callous disregard for
     the constitutional rights of the movant; (2) whether the
     movant has an individual interest in and need for the
     property [they] want[] returned; (3) whether the movant
     would be irreparably injured by denying return of the
     property; and (4) whether the movant has an adequate
     remedy at law for the redress of [their] grievance.

See In re Search of 32900 Five Mile Rd., Nos. 13-50293, 15-50512, WL

3742589, at *4 (E.D. Mich., June 15, 2015) (citing Ramsden v. United

States, 2 F.3d 322, 325 (9th Cir. 1993)).

     If an adequate remedy at law exists, the fourth factor is dispositive:

a movant is not entitled to equitable relief, and a court must decline to

exercise jurisdiction. See Brown v. United States, 692 F.3d 550, 552 (6th
                                     4
Cir. 2012) (claimant not entitled to equitable remedy in 41(g) motion

when adequate remedy at law exists); Shaw v. United States, 891 F.2d

602, 603 (6th Cir. 1989) (“Under standard equity doctrine, where there is

an adequate remedy at law it must be pursued.”).

     III. Analysis

     Because Khoshnevis has an adequate remedy at law, the case must

be dismissed. Khoshnevis was indicted on November 26, 2019. In this

case, Khoshnevis seeks only the return of his funds. (ECF No. 3,

PageID.48.) He may file a Rule 41(g) motion in his criminal case

contesting their seizure. United States. v. Wiese, Case No. 10-51297, 2012

WL 43369, at *1 (E.D. Mich. Jan. 9, 2012) (requiring movant to contest

forfeiture in criminal proceeding rather than civil action); see also Omidi

v. United States, 851 F.3d 859, 863 (9th Cir. 2017) (41(g) motions “can be

heard as part of the criminal case itself”); Chaim v. United States, 692 F.

Supp. 2d 461, 471 (D.N.J. 2010) (“If the party that has filed the Rule 41(g)

motion is itself indicted, it is clear that any attempts to recover property

must then occur in that criminal proceeding.”) Under Sixth Circuit

precedent, that is dispositive. See Brown, 692 F.3d at 552 (6th Cir. 2012);

Shaw, 891 F.2d at 603 (6th Cir. 1989). The case must be dismissed.


                                     5
     Khoshnevis’ own filings contemplate this result. He argues that

“[t]his Court has jurisdiction to entertain a Rule 41(g) motion when no

criminal proceedings have been commenced.” (ECF No. 4, PageID.55.) He

also writes that “where the United States has not instituted forfeiture

proceedings or criminal proceedings, Mr. Khoshnevis clearly lacks an

adequate remedy at law to recover his property.” (ECF No. 4, PageID.56.)

Prior to November 26, 2019, at which time this case was still being

briefed by the parties, equitable principles may very well have favored

the exercise of jurisdiction. Now that Khoshnevis has been indicted, he

must pursue his claims, if at all, in his criminal case.

     IV.     Conclusion

     For the reasons set forth above, the case is DISMISSED without

prejudice.

IT IS SO ORDERED.

Dated: December 12, 2019                 s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge

                                   s/Judith E. Levy
                                   JUDITH E. LEVY
                                   UNITED STATES DISTRICT JUDGE


Date: December 12, 2019
                                     6
                     CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was served
upon counsel of record and/or pro se parties on this date, December 12,
2019, using the Electronic Court Filing system and/or first-class U.S.
mail.
                                 s/William Barkholz
                                 Case Manager




                                   7
